Eschweiler, J.
(dissenting). The defendant was the lifelong friend of plaintiff’s father, was appointed by him executor of his will without bond, and subsequently became the trustee of his large estate. He was the friend for many years and adviser in business matters of plaintiff’s mother, consented on her urgent request to act as executor of her estate, and was relieved by. her from the • giving of any bond as such. Defendant knew the plaintiff from birth, was treated as a trusted friend and adviser, and knew thoroughly the plaintiff’s disposition, character, and iri-competency in financial matters.
Knowing all the time of the fact of the application by plaintiff’s mother to her own use of the income from plaint*611iff’s Louisiana real estate, the defendant remained silent as to such situation until after his appointment as executor of the mother’s estate. When differences arose between himself and the half-sister of plaintiff who was interested in that estate, defendant first urged an immediate settlement of that estate so as to cut off the filing of this very claim on behalf of plaintiff, and, being disappointed in such efforts, then resigns as such executor and forthwith has himself appointed guardian of the plaintiff for the only purpose of filing this claim. The claim is allowed for $12,000, but is, from the record before us, not collectible to even one half of its face value.
Immediately after plaintiff’s marriage, when he is but eighteen years of age, defendant takes a written statement from plaintiff and his wife purporting to release defendant from any liability for advances he might make to the plaintiff pending his minority, and over and above the annual income of the estate. With this agreement as apparent protection and yet knowing the unfortunate inability of plaintiff to handle his financial matters with any sort of reasonable care, the defendant advances within four years, on his own responsibility and without any order of the court, to this boy, $21,000 (including the $5,000 concerned herein) over and above the income of $19,000 properly paid for that period, so that for such period the defendant is assisting or permitting the plaintiff to squander at least $10,000 a year.
It was while breaking bread with the plaintiff that defendant suggests the filing of this claim, giving the plaintiff to understand that defendant alone is possessed of knowledge which would make such a claim enforceable. Plaintiff proposed that defendant should have a quarter or a third of such claim if it could be successfully prosecuted, and to this the defendant made no answer. Subsequently the matter was brought up again, and, as stated by plaintiff, he gathered from defendant’s manner that the proposed allowance was too meager, and then, with the spendthrift extravagance that defendant so freely criticised in all other transactions *612of the plaintiff than this one, suggested that the claim should be shared by the two equally.' The defendant at this time neither chides the plaintiff for his extravagance nor refuses to be its beneficiary, but coyly yields. Subsequently, and when appeal in the matter is threatened and while it is yet uncertain as to how much, if anything, will be realized thereon, and shortly before the plaintiff attains his majority, defendant draws two checks of $2,500 each, being part of an extra advancement he is about making to the plaintiff out of the trust fund, has him indorse these two checks, and they are immediately applied to defendant’s own personal account. These make the $5,000 which he asserts he was entitled to receive from his ward for his services as guardian. The prosecution of this claim was substantially all there was to the guardianship proceedings. It involved legal questions almost entirely, and these were presented by attorneys who, it appears, were paid less than $500 for their services. The record before us is ample, in my judgment, to warrant the assumption that for defendant’s services in connection with the filing of the claim against the. mother’s estate $500 would have been an extravagant compensation to defendant. Piad the facts been disclosed to the court at the time of the settlement of the guardianship matter, undoubtedly no compensation would have been allowed. Guardianship of Abel, 147 Wis. 467, 133 N. W. 583.
Shortly after the obtaining of the release from plaintiff in the guardianship matter a claim was made upon the defendant for the refunding of this $5,000 so taken by him from his ward. His concept of the ethical situation involved is vividly illustrated by his statement .that when this demand was made upon him he felt “it was really a case of blackmail.” He turns the matter over to an attorney, and from that time on holds himself,carefully aloof.
There was then an important and crying necessity for over $6,000 to meet plaintiff’s pressing obligations. De*613fendant had not as yet apprised the court in the trusteeship that he had bought, out of the trust fund, the interest of the plaintiff in the Louisiana corporation for $18,000. It was suggested that this might be increased by $3,000 and paid forthwith to plaintiff. It was, however, insisted that this and the payment of $1,500 by defendant should be kept separate, and when the arrangements were perfected they were kept separate so far as the face of the documents was concerned. They were, however, one and inseparable so far as the real substance of the situation between the parties was concerned; were being discussed at the same time; and the several documents were drawn and executed at the same time, as were the payments made.
If we look at the reality of things rather than the form, it is plain that the defendant takes out of the trust fund $3,000 for the purpose of assisting and disposing of that which he was pleased to call the blackmailing proposition of compelling him to refund that to which he had nó equitable title and but a most unsubstantial legal title. For his alleged extraordinary services he had obtained an extortionate compensation, and from one with whom he could then make no binding contract.
I think this court should treat the transaction of the payment of the $1,500 out of defendant’s own pocket and of the $3,000 out of the trust fund as an agreed settlement for the payment of $4,500, for a just and proper claim of $5,000, but that, it being an indivisible transaction with the defendant as an individual and not as trustee, he should be held to live up to it as an individual and be required to pay the $3,000 out of his own pocket instead of from the trust fund belonging to plaintiff. In that way no violence is done to the rule of law upholding settlements and, what in my judgment is far more important, the equitable doctrine upheld that one shall not be permitted to enjoy ill-gotten gains by breaching the elementary duties imposed upon those in whom have been placed such trust and confidence.